DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kachare et al. (US 2020/0393991), hereinafter referred to as Kachare in view of Barnett et al. (US 2017/0124626), hereinafter referred to as Barnett and Kowalchyk et al. (US 2010/0174647), hereinafter referred to as Kowalchyk.

Referring to claim 1, Kachare teaches, as claimed, a system comprising: a communications module; a processor coupled to the communications module; and a memory coupled to the processor (see fig. 2 and page 6, ¶91), the memory storing processor-executable instructions which, when executed by the processor, configure the processor to: receive, via the communications 
However, Kachare does not teach the steps of: sending a signal causing a computing device associated with the recipient to display the notification; and a selectable option that, when selected, grants permission to obtain contextual data therefrom; when permission is granted, obtain, via the communications module, contextual data from the computing device; and determine, based on the contextual data, that the condition associated with the transfer has been satisfied.

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kachare and incorporate the step of: sending a signal causing a computing device associated with the recipient to display the notification; and a selectable option that, when selected, grants permission to obtain contextual data therefrom; when permission is granted, obtain, via the communications module, contextual data from the computing device; and determine, based on the contextual data, that the condition associated with the transfer has been satisfied, as taught by Barnett and Kowalchyk. The motivation for doing so would have been to detect personal events using contextual data of a user in order to determine the type/amount of the data transfer operation; and to provide a 

As to claim 2, the modified Kachare teaches the system of claim 1, wherein the processor-executable instructions, when executed by the processor, further configure the processor to: hold, within the first data record, the transfer amount until the transfer of data has been effected to the second data record (page 5, ¶75, lines 4-6 and page 8, ¶105, lines 3-5). 

As to claim 3, the modified Kachare in view of Barnett teaches the system of claim 1, wherein the contextual data includes mood data and the condition specifies a particular mood of the recipient (see Barnett, page 5, ¶51 and ¶52). 

As to claim 5, the modified Kachare in view of Barnett teaches the system of claim 1, wherein the contextual data includes location data received from the computing device associated with the recipient (see Barnett, page 4, ¶42, lines 10-13).
As to claim 6, the modified Kachare in view of Barnett teaches the system of claim 5, wherein the condition specifies a particular location and the condition is satisfied when the location data indicates that the recipient is at the particular location (see Barnett, page 5, ¶51 and ¶57). 
claim 7, the modified Kachare innately teaches the system of claim 6, wherein the processor-executable instructions, when executed by the processor, further configure the processor to: determine, based on the location data, route information for the recipient; and determine the transfer amount based at least on the route information (page 4, ¶59, lines 13-18 and see Barnett, page 4, ¶41).

As to claim 8, the modified Kachare in view of Barnett teaches the system of claim 1, wherein the contextual data includes weather data for a location associated with the recipient (see Barnett, page 5, ¶60, lines 1-3).

As to claim 9, the modified Kachare in view of Barnett teaches the system of claim 1, wherein the contextual data includes biometric data obtained from the computing device associated with the recipient (see Barnett, page 9, ¶89, lines 19-22).

As to claim 10, the modified Kachare innately teaches the system of claim 1, wherein the condition is based on a balance in the second data record (page 4, ¶59, lines 7-10).

claim 11, the modified Kachare innately teaches the system of claim 1, wherein the condition is a challenge set by the transferor (page 10, ¶120, lines 6-7).

As to claim 12, the modified Kachare teaches the system of claim 1, wherein the transfer instruction includes a second condition and a second transfer amount and wherein the amount of transfer value depends on which of the conditions is satisfied (page 4, ¶59, lines 1-10).

As to claim 13, the modified Kachare in view of Barnett teaches the system of claim 1, wherein permission is granted when a mobile application is identified on the computing device associated with the recipient (see Barnett, page 4, ¶40 and ¶42, lines 8-13). 

Referring to claims 14-16, 18 and 19, the claims are substantially the same as claims 1-3 and 5-13, hence the rejection of claims 1-3 and 5-13 is applied accordingly.

Referring to claim 20, the claim is substantially the same as claim 1, hence the rejection of claims 1 is applied accordingly.


Claim Objections 
Claims 4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Response to Arguments
Applicant's arguments filed on 12/10/2021 have been fully considered but they are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, HENRY TSAI, can be reached on (571) 272-4176. The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ELIAS MAMO/
Primary Examiner, Art Unit 2184